Citation Nr: 0843667	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a systemic body 
condition, encompassing nerve damage of the bilateral arms 
and hands, bilateral legs and feet, bilateral scapula area, 
and neck and back; muscle deterioration of the bilateral arms 
and hands and bilateral arms and feet, to include swelling 
and tingling; loss of grip strength; physical and mental 
weakness and fatigue, to include lack of concentration and 
memory loss; and weight loss, to include as due to herbicide 
exposure in Vietnam.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah and an April 2008 rating 
decision issued by the Seattle, Washington VARO.  

The symptoms included in the claim for service connection for 
a systemic body condition were addressed at the RO level as 
nine separate issues.  During the veteran's May 2008 Travel 
Board hearing, however, his representative stressed these 
symptoms should be considered as a "systemic body 
condition" and "looked at as in the same determination as 
multiple sclerosis."  The Board has accordingly consolidated 
these matters into a single issue.

The veteran's July 2006 Statement of the Case included the 
issues of service connection for polymyalgia rheumatica and 
exposure to gas in service.  In his September 2006 
Substantive Appeal, however, the veteran indicated that he 
was only appealing the issues corresponding to the symptoms 
cited above and excluded polymyalgia rheumatica and exposure 
to gas in service.  Those issues are accordingly not on 
appeal.

Moreover, the Board notes that the veteran never filed a VA 
Form 9 (Appeal to Board of Veterans Appeals) or a similar 
submission in response to a December 2007 Statement of the 
Case addressing a claim for service connection for peripheral 
neuropathy.  The Board accordingly has no jurisdiction over 
this claim either.  

In a June 2008 statement, the veteran raised the issues of 
entitlement to an increased evaluation for his service-
connected post-traumatic stress disorder (PTSD) and 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  He later submitted a formal TDIU 
application in September 2008.  These matters are referred 
back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In conjunction with his May 2008 Travel Board hearing, the 
veteran submitted a photocopy of a January 2006 decision from 
the Social Security Administration (SSA) granting disability 
benefits.  In a June 2008 statement, the veteran noted he was 
"100% unable to be employed" due to "fatigue and inability 
to perform activities of daily living" and short-term memory 
problems.  VA is required to obtain records corresponding to 
this SSA grant, pursuant to 38 C.F.R. § 3.159(c)(2), as such 
records may contain pertinent medical findings.  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

The Board also notes that the veteran has not been afforded a 
VA examination to date in conjunction with his claim for 
service connection for the noted systemic body condition.  He 
has claimed that this disorder is attributable to Agent 
Orange exposure in Vietnam.  In this regard, the Board notes 
that VA treatment records beginning in March 2006 contain an 
assessment of "[p]olyneuropathy (AO)."  VA treatment 
records beginning in March 2007 also include an assessment of 
"[c]ognitive [i]mpairment (AO)."  The Board thus finds that 
a VA examination addressing the nature and etiology of the 
veteran's claimed disorder is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).

On a separate matter, the Seattle VARO denied service 
connection for a back disorder in April 2008.  In September 
2008, the RO received the veteran's Notice of Disagreement 
addressing this issue.  It is incumbent upon the RO to 
furnish a Statement of the Case addressing this issue, as 
there is no indication that such action has been taken to 
date.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2008).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical records associated with the 
January 2006 grant of disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed systemic body 
condition.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should render a diagnosis and 
specify whether the claimed disorder 
encompasses all of the following: nerve 
damage of the bilateral arms and hands, 
bilateral legs and feet, bilateral 
scapula area, and neck and back; muscle 
deterioration of the bilateral arms and 
hands and bilateral arms and feet, to 
include swelling and tingling; loss of 
grip strength; physical and mental 
weakness and fatigue, to include lack of 
concentration and memory loss; and weight 
loss.
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder, or disorders, is/are 
etiologically related to the veteran's 
period of active service, including Agent 
Orange exposure therein.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim for 
service connection for a systemic body 
condition, encompassing nerve damage of 
the bilateral arms and hands, bilateral 
legs and feet, bilateral scapula area, 
and neck and back; muscle deterioration 
of the bilateral arms and hands and 
bilateral arms and feet, to include 
swelling and tingling; loss of grip 
strength; physical and mental weakness 
and fatigue, to include lack of 
concentration and memory loss; and weight 
loss, to include as due to herbicide 
exposure in Vietnam, should be 
readjudicated.  If the determination 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

4.  Separately, the veteran and his 
representative should be furnished with a 
Statement of the Case addressing the 
claim for service connection for a back 
disorder.  The applicable laws and 
regulations, as well as the veteran's 
rights and responsibilities in perfecting 
an appeal as to this claim, should be 
fully set forth in this issuance.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

